795 So. 2d 278 (2001)
Bertram OCE, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D01-135.
District Court of Appeal of Florida, Third District.
October 3, 2001.
Bertram Oce, in proper person.
Robert A. Butterworth, Attorney General and Meredith L. Balo (Fort Lauderdale), Assistant Attorney General, for appellee.
Before SCHWARTZ, C.J., and COPE and SORONDO, JJ.
PER CURIAM.
Affirmed.
SCHWARTZ, C.J., and SORONDO, J., concur.
*279 COPE, J. (concurring).
I agree that there is no double jeopardy violation in this case. Defendant-appellant Oce committed the charged crimes on February 13, 1997. At that time subsection 948.03(5), Florida Statutes (1995), provided a list of statutory conditions of probation and community control for sexual offenders. Under the statute, these "do not require oral pronouncement at the time of sentencing and shall be considered standard conditions of probation or community control for offenders specified in this subsection." Id.
In this case there was no oral pronouncement of the statutory conditions, and the statutory conditions were not incorporated into the probationary order until approximately two years after the sentencing date.[1]
It is reasonably clear that the enactment of subsection 948.03(5), Florida Statutes (1995),[2] was an effort to address the problem which had arisen in Lippman v. State, 633 So. 2d 1061 (Fla.1994). Because the defendant in this case was subject to the statutory conditions as a matter of law, the belated reduction of those statutory conditions to writing as an addendum to the probationary order did not violate the defendant's double jeopardy rights. See Andrews v. State, 792 So. 2d 1274 (Fla. 4th DCA 2001).
NOTES
[1]  Defendant's prior motion for postconviction relief in which he sought to vacate the plea bargain on the ground that it was involuntary was the subject of the appeal in Oce v. State, 742 So. 2d 464 (Fla. 3d DCA 1999).
[2]  This provision was enacted by chapter 95-283, section 59, Laws of Florida, and applies to crimes committed on or after October 1, 1995.